     Case 1:04-cr-01162-GHW Document 108 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                    ORDER
                                       :
                                       :
                                       :
CARLOS ECHEVERRY                       :              1:04-cr-1162-GHW-1
                                       :                  Docket #
---------------------------------------x



  Gregory H. Woods
                             , DISTRICT JUDGE:
      Judge's Name


The C.J.A. attorney assigned to receive cases on this day,
   John M. Burke
                                   is hereby ordered to assume

representation of the defendant in the above captioned

matter, NUNC-PRO-TUNC                     .
The scope of the representation is as described in the Court's

November 29, 2020 order, Dkt. No. 106.
                              SO ORDERED.




                                    UNITED STATES DISTRICT JUDGE




Dated: December 1, 2020
